Mr. President, your
unanimous election as President augurs well for the forty-
eighth session of the General Assembly. I extend my
heartiest congratulations to you and best wishes for success.
Mr. Boutros Boutros-Ghali, the Secretary-General, has
given a new vision and a new impetus to the United Nations
at a crucial time in its history. We wish him well in his
efforts.
My Government is deeply touched by the sympathy and
compassion expressed by the leaders of several delegations
on the devastating earthquake in India on
30 September 1993, and, with your permission,
Mr. President, I shall have to go back to India immediately.
The United Nations will soon be 50 years old. It has
had many achievements to its credit: decolonization; efforts
to alleviate poverty; peace-keeping; disarmament; devising
an accepted code of international law; respect for human
rights and concern for the environment. I would like to
reiterate India’s faith in and consistent support for the United
Nations and its efforts to establish peace and the well-being
of peoples. We take note that the United Nations is trying
to evolve so as to better serve the principles and purposes of
the Charter. We support the Secretary-General’s efforts to
make what he has called a transition from the old to the new
United Nations, which would be particularly useful and
fruitful for the less developed and less fortunate States.
The euphoria generated by the end of the cold war has
in the past two years given way to concerns about the
difficulties of achieving a new global equilibrium and
stability. Essentially, we can see these difficulties arising
from the contradictory pulls and pressures exerted by the
forces of positive integration and harmony on the one hand
and fragmentation and discord on the other.
The end of the divisions of the cold war and the efforts
to halt and reverse the arms race have generated some of the
integrative forces. Some forces of integration have also been
at work in the global economy, which has been characterized
by the globalization and interdependence of countries’
factors of production and of issues of trade, money, finance,
technology, environment, population and development. The
desire of the developing countries to participate more
actively in the growth of the world economy and the
building-up of free-market, liberalized economies for
themselves adds another positive dimension. Issues of
common concern and global survival - economic
development and regeneration, environmental sustainability,
demographic management, technological dynamism and
health for all - have provided a sense of common destiny.
The communications revolution has resulted in greater
cultural intermingling and openness around the world.
These forces of integration are, unfortunately, opposed
by those of fragmentation. Represented by sectarian and
subnational aggression, racism, religious fundamentalism,
bigotry, terrorism, drug trafficking and arms smuggling, they
pose a threat to peace, global security, democracy, human
rights and economic and social development. We are also
witnessing strife, conflicts and cruel, unceasing and irrational
civil wars in many parts of the world. Bosnia and
Herzegovina, Somalia and Afghanistan cause us anxiety and
concern. The proliferation of such local conflicts and the
ever-increasing flow of refugees across national frontiers re-
affirm the truism that peace, like freedom, is indivisible and
that the disruption of peace anywhere is a danger to peace
everywhere.
These divisive forces have caused not only political
instability but also economic collapse in several instances.
Conversely, economic sluggishness and lack of development
in several cases have led to political upheavals. Inward-
looking, exclusivist and narrowly self-centred global
economic policy-making has been in evidence at a time
when the global economy is overshadowed by recession and
lack of dynamism. Macroeconomic coordination is at its
weakest. Protectionist tendencies are strong. The potential
of developing countries to act as vigorous engines of growth
for revitalizing the world economy stands largely ignored.
In developing countries, absolute and deepening poverty,
hunger and malnutrition, disease, illiteracy and the lack of
shelter and sanitation for a large portion of the population
have caused political and social tensions. The structural
imbalances and flaws of the post-Second-World-War
international economic order persist and prevent the
maximization of the benefits of interdependence and
globalization.
Against this backdrop, the task of the United Nations
should be to construct a new global equilibrium by fostering
positive integrative forces and discouraging, if not
counteracting, the forces of fragmentation and discord. For
this, the new United Nations will have to reiterate the
fundamental and immutable principles on which it was built:
respect for the national sovereignty, territorial integrity and
sovereign equality of nation States. I am glad that the
12 General Assembly - Forty-eighth session
Secretary-General stated in his report to the forty-eighth
session:
"National sovereignty is the art of rendering
unequal power equal. Without State sovereignty, the
very instrument of international cooperation might be
destroyed and international organization might itself
become impossible." (A/48/1, para. 16)
The United Nations will have to set an example for the
conduct of relations amongst nation States on the basis of
respect for the rule of law, democracy and pluralism. Any
international framework, whether it be associated with peace
or development, must be transparent and must deal with
issues of global concerns on a non-selective and non--
discriminatory basis.
In the final analysis, the institutions, concepts and
agencies that represent the new world order will be judged
by their ability to harness and channel the beneficial and
creative forces of integration for the benefit of peace and
development for all and by the ability of the United Nations
to ensure that the interests of its weaker Member States are
fully reflected therein. In these still perilous times, they
would have to promote development cooperation and
effectively arrest the plunge into insecurity, strife and chaos,
particularly when these threaten the very foundation of
Member States, where ultimately the United Nations is
rooted.
There have been references in this Assembly to all
these conflicts, big or small, local or with international
dimensions, describing them in the generic terms of ethnic,
religious and civil wars. The plurality and complexity of our
post-cold-war world do not permit such generic labelling.
Nor are these conflicts amenable to generic and instant
remedies. A number of instances of strife or aberrations are
part of the historical legacies inherited by Member States.
Each is posited in a different socio-economic and cultural
matrix of causation; each is caught up in a different cycle of
circumstance and violence. The imposition of peace through
unilateral external intervention will only perpetuate situations
embodying the Orwellian logic of "peace is war" that we see
in many parts of the world today.
Wisdom lies in overcoming conflict situations with a
positive vision animated by peace and amity and in creating
the necessary confidence and will for peace among countries
and peoples. It is in this spirit that India is ready to initiate
a dialogue with Pakistan to build mutual confidence and to
promote a climate of stability in our region. I can only hope
that Pakistan will respond to this, and have a dialogue with
us, instead of trying to go around the world accentuating
differences that will be difficult to resolve later.
We welcome the recently concluded peace accord
between Israel and the Palestine Liberation Organization
(PLO), and earnestly hope that this will be a true harbinger
of further positive developments aimed at establishing lasting
peace and prosperity in West Asia. We also welcome the
announcement by Mr. Nelson Mandela that irreversible
progress towards a non-racial, democratic South Africa has
been made. In response to his suggestion, India, which had
imposed trade sanctions against South Africa as early as
1946, has initiated action to lift those sanctions and to
normalize relations with South Africa.
We trust that the recognition by the Security Council of
the international boundary between Iraq and Kuwait will
contribute to the stabilization of the situation in the Gulf
region. We hope that the faithful implementation of the
relevant Security Council resolutions will lead to the
alleviation of the present difficulties of the peoples of the
region.
In Somalia, a whole population has gone through a
protracted civil war and famine with hardly any
governmental machinery to tackle the situation. This made
it imperative for the United Nations to act. As an
unprecedented humanitarian mission, the multilateral action
in Somalia enjoyed the support of the entire world, including
the factional Somali leaders themselves. India, for its part,
has contributed one of the largest contingents to this mission.
Now that the situation has improved and starvation has been
averted, the United Nations operation faces new problems.
It is necessary for the United Nations to reassure all sectors
of the people of Somalia about its role in the country,
intensify the process of political reconciliation and adhere
strictly to the original objectives of the mission.
The phenomenal increase in peace-keeping operations
in the post-cold-war period and their inclusion as an element
of the new agenda for peace is at once a matter of comfort
and concern. It is a matter of comfort because the United
Nations at long last has started playing its Charter role in the
area of peace and security. In the altered international
political environment, we would like the United Nations to
realize its full potential. At the same time, the involvement
of the United Nations on an unprecedented scale with peace-
keeping operations causes us concern because operationally
the United Nations is not fully prepared and equipped to
discharge this role effectively. And, legally and
conceptually, the limits, procedures and rules of the
involvement of the United Nations are not clearly defined.
Forty-eighth session - 1 October l993 13
For peace-keeping operations to be successful, it is
necessary to follow certain guidelines and criteria. All
avenues of pacific settlement of disputes, as laid down in
Chapter VI of the Charter, should be fully explored and
exhausted before resorting to peace-keeping operations under
Chapter VII. Decisions on such operations should be taken
in a democratic and broad-based manner, and after thorough
consideration of all aspects. To command universal
endorsement and maintain their non-partisan character,
United Nations peace-keeping operations must be based on
the consent of all the States parties to a dispute. They
should be undertaken with a specific mandate and a clear
time-frame. Greater efficiency should be achieved in both
planning and execution of peace-keeping operations. The
Foreign Minister of the Russian Federation, in his address to
the General Assembly a few days ago, put forward a few
proposals in this respect which merit consideration by the
General Assembly. The concept of invoking humanitarian
relief as a basis for peace-keeping operations may have to be
approached with a great deal of caution and circumspection.
Any new United Nations operation for providing
humanitarian relief must be completely non-partisan - in fact
and in the perception of the parties involved.
That consideration must also guide any discussion or
decision on preventive deployment. The United Nations
must not allow itself to be burdened indefinitely with
obsolete and ineffective peace-keeping operations. Every
possible measure should be taken to ensure the safety of
peace-keeping personnel.
Another aspect of the agenda for peace which we
would like to underline is the particular importance we
attach to Article 50, which enjoins the Security Council to
find solutions to the special economic problems faced by
third States on account of the implementation of sanctions
imposed by the Security Council. We call for an automatic
mechanism that would put remedial action in place
simultaneously with the imposition of sanctions.
An integral element of any agenda for peace in our
time is the achievement of disarmament, particularly nuclear
disarmament. Having endorsed the Chemical Weapons
Convention, the United Nations should move on to consider
similar steps in other areas of disarmament.
We welcome the unilateral decision of the United States
to extend its moratorium on nuclear testing until the end
of 1994. The focus of the nuclear-weapon Powers should
now be on the early conclusion of a universal, verifiable and
comprehensive nuclear-test-ban treaty leading to the
elimination of all nuclear weapons.
India’s commitment to non-proliferation is complete
and unequivocal. India has an unblemished track record.
India’s proposal made in 1988 for an action plan for nuclear
disarmament within a specific time-frame is of continuing
relevance in our bid to rid the world of the global scourge
of nuclear weapons. We believe that a new, just and
uniformly applicable regime for non-proliferation which does
not discriminate between the nuclear-weapon and the
non-nuclear-weapon States should be considered at an early
date. Such a treaty should place equal obligations on all
States. For a non-proliferation regime to be truly
meaningful, it must also address the questions of a
convention on the non-use of nuclear weapons, a verifiable
freeze on the production of fissionable material, a total ban
on nuclear-weapon tests and negotiations on general and
complete disarmament. The global spread and reach of
nuclear weapons reduce to a travesty the objective of
achieving genuine peace and security within a narrow
regional framework. It is our hope that the United Nations
will take firm action in this direction to achieve this in the
sense I have mentioned.
One area of concern for developing countries is the
question of ad hoc and unilateral export controls and other
restrictions being placed on the transfer of dual-use and high
technology with the ostensible purpose of curbing
proliferation. Non-proliferation concerns must not be made
a pretext for denying developing countries access to
technologies critical for their development. There is,
therefore, need to evolve multilateral, non-discriminatory and
transparent arrangements to regulate the transfer of such
technologies so that peaceful uses and dissemination of some
key technologies are not denied to the developing world.
There is perhaps merit in convening a special session
on disarmament to examine the whole gamut of
disarmament-related issues that arise in the new context of
today. The question of a peace dividend arising from
disarmament in the form of financial and technical resources
for the enhancement of international development
cooperation in the context of the United Nations could be
one of the issues that special session could address.
It is obvious that there can be no global security unless
development is ensured, and we therefore attach as much
importance to an agenda for development as to the "Agenda
for Peace". Agenda 21 of the Rio Declaration, outlining the
plan and programme for global cooperation in ensuring
sustainable development; the outcome of the Final Act of the
eighth session of the United Nations Conference on Trade
and Development (UNCTAD VIII), on the partnership for
development between the North and the South; and the
14 General Assembly - Forty-eighth session
forthcoming Conference on Population and Development, as
well as the World Summit on Social Development, provide
the international community enough opportunity to promote
economic and social development and environmental
sustainability, particularly in developing countries. The work
on an agenda for development should build on all these
development-related action programmes and provide a new
impetus to development cooperation, both under United
Nations auspices and in bilateral and other multilateral
contexts. Enhancement of the role, resources and
capabilities of the organs and agencies dealing with
development in the United Nations system should be
stressed. The United Nations should also be enabled to have
a more interactive relationship with the Bretton Woods
institutions in a spirit of finding considered and innovative
solutions to global economic problems and pooling all
available resources for that purpose.
Comprehensive and constructive dialogue between the
North and the South and the strengthening of a global
partnership for development are the needs of our times if we
are to avoid the replacement of the East-West divide by a
North-South one. India has always participated in the
ongoing North-South dialogue through the Group of 77 and
the Non-Aligned Movement and in keeping with the
requirements of a more focused dialogue. India has become
part of the new group of 15 developing countries for
South-South consultation and cooperation, the G-15. We are
acting as host to the fourth summit meeting of that group at
New Delhi in December. Representing the developing
countries, we have had a promising start through an informal
dialogue with the G-7 and we hope to build on those
beginnings in a spirit of "global partnership for global
benefit", as was stated by my Prime Minister,
Mr. P. V. Narasimha Rao in his message to the
G-7 Chairman.
Some key issues where there is an ongoing dialogue but
which none the less need further consideration and
implementation include: participation of developing
countries in global macroeconomic coordination and
decision-making; reciprocation by the North of the efforts of
the South at restructuring and economic liberalization
through the pursuit of expansionist policies conducive to
long-term growth and opening them up to global competition
in goods, services and manpower through reduction and
elimination of protectionist barriers; increased capital flows,
both official and private, bilateral and multilateral, to
developing countries to offset the crippling effects of the
debt burden and to accelerate growth and development; and
a balanced, successful conclusion of the Uruguay Round,
which should ensure substantial enhancement of market
access for developing-country exports and of their access to
the tool of competitiveness.
The profoundly humanistic traditions of the Indian
civilization, with its emphasis on tolerance, harmony,
non-violence and the inviolability of the individual, have
found their modern expression in the setting up of a
democratic, secular and egalitarian polity and society in free
India.
Being the largest practising democracy and effecting a
synthesis between a multiplicity of ethnic, religious and
linguistic groups and peoples has been no easy task, as some
in the West are themselves realizing even in the context of
their relatively lesser diversities. The Constitution of free
India consolidated this humanistic tradition and is indeed a
veritable bill of human rights. A strong and independent
judiciary and a totally free press have also been watchdogs
of democracy and human rights in India.
India’s commitment to the effective protection of
human rights has now received another institutional impetus
with the establishment of a National Human Rights
Commission comprised of a retired Chief Justice of the
Supreme Court of India, a retired judge of the Supreme
Court of India, a former Chief Justice of the State High
Court and other eminent persons as well as the chairmen of
the three separate national commissions which already exist
to protect the interests of scheduled castes and scheduled
tribes, women and minorities. The Commission has been
mandated to inquire into allegations of violations of human
rights and has been invested with wide-ranging powers,
including the power to establish special investigation teams
to carry out effective investigations. The findings of the
Commission are to be published from time to time besides
being reflected in its annual report, which will also be laid
before Parliament. The law also provides for the
establishment of human rights commissions by the State
Governments, on the pattern of the national Commission, as
also special courts for the speedy trial of cases involving
human rights violations.
I am confident that members of the Assembly will
accept that India has established the most appropriate human
rights commission to ensure that there will be full human
rights protection in the country.
Our commitment to universally acceptable
non-discriminatory norms of human rights and their
protection and promotion cannot be questioned. It was in
that spirit that we participated actively in the World
Conference on Human Rights, which recognized the
Forty-eighth session - 1 October l993 15
importance of this issue. We are however pained that not
enough emphasis is put on a major threat and impediment to
the realization of human rights, namely, terrorism, especially
the kind that is aided and abetted by one State against
another. Why is it that a few so-called human rights
advocates and Member States of the United Nations choose
to focus on the human rights of terrorists - those who
indulge in senseless murder, destruction, pillage, the
disruption of civilized existence and the undermining of
democratic institutions? Why do they virtually turn a blind
eye to the violation of the human rights of the victims of
such terrorism - innocent civilians or those upholding law
and order and the territorial integrity of States? Can they in
true conscience allow terrorists and their supporters to usurp
the moral high ground on human rights?
The United Nations will have to take strong action
against terrorists because terrorists engage in all kinds of
violence. They try to upset democratically taken decisions
in a country by using force and killing people. This must be
totally condemned by the United Nations and stopped
completely so that people can live in peace and in
democracy and express their views in accordance with the
constitution of their country.
In sum, we believe that international cooperation in the
protection of human rights can succeed only if it is within
the framework of respect for the sovereignty and integrity of
States and of a vigorous global programme for anti-terrorist
action. We would, however, like to point out that any
unilateral use of human rights as an instrument of political
pressure or intervention, or as an obstacle to trade or a
condition for development cooperation and aid, in fact serves
the opposite purpose and impedes the full realization of the
human rights of people of affected countries.
The enhanced role of the United Nations in
international affairs calls for the restructuring and redefining
of the functions of its principal organs.
The responsibilities of the Security Council have grown
dramatically in the past few years, requiring a greater degree
of participation by the overall membership of the United
Nations in the Council’s decision-making process. We must
recognize that the membership of the United Nations has
grown enormously over the years. A more balanced and
expanded representation for Member States in the Council is
therefore inevitable. Unity of purpose among its members
rather than size determines the efficiency of any
organization. The expansion should not be done selectively
or in a piecemeal manner. The principles or criteria of
expansion of the permanent and non-permanent membership
should be agreed upon by consensus. For the selection of
additional States in an expanded Council, the population -
which represents the principle of democracy and an element
of power - the size of the economy and the future potential
of the countries concerned should be taken into account,
along with equitable geographical distribution and the
contribution to the maintenance of international peace and
security. There is virtual unanimity among those who have
responded to the Secretary-General that an expansion of the
Council is imperative. Interesting suggestions have been put
forward by several countries. The logical next step would
be to start a process of consultations to arrive at a suitable
and fair formula that commands universal support.
The permanent members should be responsive to the
aspirations of developing countries represented in the
General Assembly on the basis of equality. It is therefore
essential also to revive the role of the General Assembly, as
was originally envisaged in the Charter.
We stand on a decisive threshold incomparable to any
in history, a moment in time when we must bring to bear a
larger vision and foster the forces of positive integration,
democracy and cooperation at national and international
levels.
My Prime Minister has, in characterizing the 1990s as
watershed years in global affairs in the realm of political,
economic and environmental challenges and changes,
conveyed an unequivocal message:
"We cannot go wrong if we make coexistence
and peace our watchword, and common universal
good our objective".
It is my Government’s belief that this quest for the common
good, jointly undertaken, will be central to the success of
our endeavour and for the achievement of the Charter’s
objective of harmonizing the actions of nations in the
attainment of these common ends.
